Citation Nr: 1738999	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for asthma and, if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a lumbar spine disability and, if so, whether the reopened claim should be granted.  

3.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for gastroesophageal reflux disease (GERD) with ulcer and, if so, whether the reopened claim should be granted.  

4.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a deviated septum and, if so, whether the reopened claim should be granted.  

5.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a sinus disability and, if so, whether the reopened claim should be granted.  

6.  Entitlement to a compensable disability rating for allergic rhinitis prior to November 3, 2016, and in excess of 10 percent therefrom.  

7.  Entitlement to service connection for hiccups.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to January 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

All issues other than whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for asthma, a lumbar spine disability,  GERD, deviated septum, and a sinus disability, as well as entitlement to an increased rating for allergic rhinitis are addressed in the REMAND that follows the ORDER section of this decision.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An August 2003 rating decision denied the claim of entitlement to service connection for asthma; the Veteran did not perfect an appeal as to that denial and, thus, the decision is considered final.  

2.  An October 2004 rating decision denied the claims of entitlement to service connection for a low back disability, GERD, a deviated septum, and a sinus condition; the Veteran did not appeal those denials and, thus, they are considered final.

3.  Evidence received subsequent to the August 2003 and October 2004 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.

4.  Throughout the appeal period, the Veteran's allergic rhinitis has been manifested by obstruction of more than 50 percent in each nostril, but has not been manifested by nasal polyps.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a deviated septum.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a sinus disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for a 10 percent rating for allergic rhinitis, but no higher, have been met throughout the entire appeal period.  38 U.S.C.A. § 1155, 5106 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for asthma in an August 2003 rating decision, based on a determination that the evidence failed to show the disability was incurred in service.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  The Veteran was thereafter denied service connection for a low back disability, GERD, a deviated septum, and a sinus condition in an October 2004 rating decision.  In that decision, the RO determined the Veteran's lower back and GERD disabilities, though shown in service, were acute and transitory.  The RO also determined the claimed deviated septum was not incurred in service.  Finally, the RO determined the evidence failed to show the Veteran had a diagnosis of a sinus disability other than allergic rhinitis.  He did not appeal the denials or submit any pertinent evidence within the appeal period.  Thereafter, in September 2009, the Veteran initiated a claim to reopen his previously denied claims.  

The evidence of record in August 2003 and October 2004 consisted of the Veteran's statements, service treatment records (STRs), post-service private treatment records, and outpatient VA Medical Center (VAMC) treatment records.  

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, as well as his representative, as well as additional outpatient treatment records from the Birmingham VAMC, private treatment records from the Simon-Williamson Clinic, and the report of a VA examination performed in November 2009.  In particular, the Veteran has submitted treatment records establishing a current diagnosis of sinusitis.  In addition, the Veteran has submitted additional statements and post-service treatment records indicating his asthma and deviated septum were incurred in service.  These notes, together with a review of the Veteran's STRs does tend to support this fact, as the Veteran's STRs indicate he was initially diagnosed with a deviated septum on October 5, 1999.  In addition, the Veteran's November 2000 separation examination shows the Veteran's reports of experiencing asthma.  Finally, the Veteran's more recent treatment records also establish an ongoing chronic lower back and GERD disability.  These records, when taken in the light most favorable to the Veteran, provide probative evidence tending to support his claims.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claims is warranted.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in letters dated in October 2009 and February 2010, prior to the April 2010 rating decision on appeal. 

The record also reflects that all pertinent available STRs and all available post-service medical evidence identified by the Veteran have been obtained.  

The Veteran has been afforded appropriate VA examinations, most recently in November 2016, to assess the severity of his service-connected allergic rhinitis.  He has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected allergic rhinitis.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

Allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522; the rating criteria are as follows: a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps. 

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The Veteran seeks a higher rating for his allergic rhinitis.  The RO granted service connection for this disability in a June 2001 rating decision, and assigned a noncompensable evaluation.  In a September 2009 correspondence, the Veteran indicated his disability had worsened, and requested an increased rating.  While an initial VA examination was obtained in November 2009, this examination did not properly address all necessary evaluation criteria required to fully assess the Veteran's rhinitis.  The first and only VA examination that competently assessed the Veteran's rhinitis was conducted in November 2016.  The Veteran's clinical records from the Birmingham VAMC and Simon-Williamson Clinic show he has been treated on numerous occasions with several different medications.  These records note post-nasal drainage during his periods of rhinitis.  Moreover, the Veteran has provided statements indicating he has experienced difficulty breathing as a result of his rhinitis.

The general symptoms described are identical in both the November 2009 and November 2016 examination reports.  At both times, the examiner confirmed the diagnosis of allergic rhinitis.  Continuous medication was found to be required in order to control the symptoms.  Though the November 2009 examiner noted the Veteran's history of nasal congestion, she failed to state whether the Veteran experienced an obstruction of greater than 50% of the nasal passage on both sides due to the rhinitis, or whether there was complete obstruction of one side.  However, during his November 2016 examination, the examiner found a greater than 50% obstruction on both sides.  During both examinations, the examiner confirmed that there were no polyps present.

Because the evidence shows that the Veteran does have a greater than 50 percent obstruction of the nasal passage on both sides, and the Veteran has asserted similar manifestations throughout the entire appeal period, the Board finds a 10 percent rating is warranted throughout the entire period of the appeal.  However, there is no showing of polyps at any time, and as such, the allergic rhinitis disability does not meet the criteria for a 30 percent rating.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating, to include the increase granted herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

New and material evidence having been presented, reopening of the claim for service connection for asthma is granted.

New and material evidence having been presented, reopening of the claim for service connection for a lumbar spine disability is granted.

New and material evidence having been presented, reopening of the claim for service connection for GERD is granted.

New and material evidence having been presented, reopening of the claim for service connection for a deviated septum is granted.

New and material evidence having been presented, reopening of the claim for service connection for a sinus disability is granted.

The Board having determined that the Veteran's allergic rhinitis warrants a 10 percent rating, but not higher, throughout the entire appeal period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

Initially the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his asthma, low back disability, GERD with ulcer, hiccups, deviated septum, or sinus condition claims.  A review of the Veteran's outpatient treatment notes from the Birmingham VAMC indicates he has been treated for asthma, lumbar spine degenerative joint disease, GERD with hiccups, and sinusitis.  The Veteran's STRs do not indicate he experienced any of these issues on entrance into active duty; however, these records do show he was treated for low back pain, asthma, sinusitis, heartburn with hiccups, and a deviated septum in service.  During his November 2000 separation examination the Veteran continued to report ongoing problems with these conditions.  Based on the foregoing, the Board finds examinations and medical opinions are necessary to address these matters. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to address the etiology of the Veteran's claimed asthma, low back, GERD with ulcer, hiccups, deviated septum, and sinus disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed asthma, low back, GERD with ulcer, hiccups, deviated septum, and sinus disorders present during the period of the claims.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during the Veteran's period of active service or is otherwise etiologically related to his active service.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


